Civil action to recover damages for loss of plaintiff's right foot, it being alleged that the injury complained of was caused by the neglect or default of the defendants.
The usual issues of negligence, contributory negligence, last clear chance, and damages were submitted to the jury and answered in favor of the plaintiff. Defendants appeal, assigning errors.
The Court being evenly divided in opinion, Clarkson, J., not sitting, the judgment of the Superior Court is affirmed in accordance with the usual practice of appellate courts, and stands as the decision in this case without becoming a precedent. Durham v. Lloyd, 200 N.C. 803,157 S.E. 136; Nebel v. Nebel, 201 N.C. 840, 161 S.E. 223.
Affirmed.